Citation Nr: 1411986	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-44 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected anxiety disorder, claimed as PTSD, prior to June 7, 2013.

2.  Entitlement to an initial rating in excess of 70 percent for service-connected anxiety disorder, claimed as PTSD, after June 7, 2013.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for anxiety disorder and assigned an initial rating of 30 percent.  In March 2013, the Board remanded the case for additional development.  In a June 2013 rating decision, the RO increased the disability rating to 70 percent, effective June 7, 2013.


FINDINGS OF FACT

1.  Prior to June 7, 2013, the Veteran's anxiety disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: nightmares, impaired memory, irritability, sleep impairment, intrusive memories, avoidance, hypervigilance, exaggerated startle response, depressed mood, anxiety, difficulty establishing and maintaining effective relationships, and impaired judgment; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas; however, the preponderance of the evidence shows that the disability was not productive of occupational and social impairment with deficiencies in most areas.

2.  Since June 7, 2013, the preponderance of the evidence shows that the Veteran's psychiatric disability is not productive of total occupation or social impairment.


CONCLUSIONS OF LAW

1.  From August 13, 2009 to June 6, 2013, the criteria for a 50 percent evaluation for anxiety disorder were met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

2.  From June 7, 2013, the criteria for an evaluation higher than 70 percent for anxiety disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b).  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, post-service private and VA treatment records, VA examination reports, and lay statements have been obtained.  Pursuant to the March 2013 remand, the RO asked the Veteran in an April 2013 letter to identify and submit releases for any outstanding private treatment records, including from Psychological Consulting Services.  The Veteran did not respond.  The Veteran was afforded appropriate VA examinations in December 2009 and June 2013; the latter pursuant to the Board remand.  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected anxiety disorder as they include clinical evaluations of the Veteran.  The Board thus finds that the agency of original jurisdiction substantially complied with the March 2013 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not reported, nor does the record show, that his service-connected anxiety disorder has worsened in severity since the most recent examination in 2013.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).
      
The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  
      
II.  Analysis
      
The Veteran's anxiety disorder is rated 30 percent disabling from August 13, 2009 to June 6, 2013, and 70 percent disabling effective June 7, 2013.  
      
Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's anxiety disorder is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In addition to his anxiety disorder, VA treatment records and examination reports show the Veteran has an Axis I diagnosis of alcohol dependence.  The United States Court of Appeals for Veterans Claims has held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, no examiner has separated the effects of the anxiety disorder from the alcohol dependence.  Accordingly, the Board will attribute such signs and symptoms to the Veteran's service-connected anxiety disorder.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

August 13, 2009 to June 6, 2013

Following a review of the relevant evidence of record, turning first to the period from August 13, 2009 to June 6, 2013, the Board finds the criteria for a higher rating of 50 percent are met.  The evidence shows that the Veteran's anxiety disorder produced occupational and social impairment with reduced reliability and productivity due to such symptoms as: nightmares, impaired memory, irritability, sleep impairment, intrusive memories, avoidance, hypervigilance, exaggerated startle response, depressed mood, anxiety, difficulty establishing and maintaining effective relationships, and impaired judgment.

Conversely, the Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 50 percent during this period, as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, there is no evidence of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- spatial disorientation; or neglect of personal appearance and hygiene.  Treatment notes show unremarkable speech, thought process, and content; clean and normal appearance; normal orientation; adequate insight; and normal memory.  The Veteran denied hallucinations, delusions, and homicidal or suicidal ideation.  His activities of daily living were only slightly affected.  As for difficulty in adapting to stressful circumstances (including work), the Veteran was employed full-time.  

While the Veteran experienced disturbances of mood and motivation, his depression during this period was not so severe as to be near-continuous or to affect his ability to function independently, appropriately, and effectively.  The December 2009 VA examination report showed his depression was occasional and "comes and goes."  Three times per week he felt periods of anxiety lasting for a few minutes.

Evidence during this period shows that the Veteran had problems "committing and relating to people" and in December 2009 he was "sort of" living with his current wife.  His two youngest children lived at home and he got along well with them but did not have much contact with his grown children.  He reported that he did not trust people to be friends but had acquaintances.  He stated that he calls in sick to work zero to two times per week because he doesn't feel like being around people due to irritability.  The private examiner stated that his hyperirritability severely compromised his ability to initiate or sustain work relationships.  Thus the evidence shows that while the Veteran had some difficulty establishing and maintaining effective relationships during this period, he was not unable to do so.  

As to other symptoms indicative of a higher rating, the Veteran reported a history of physical fights with others, domestic violence, and "pulling weapons on people."  However, the last incident was prior to the appeal period.  The December 2009 VA examiner noted irritable mood, but stated that the Veteran's impulse control was fair.  Thus it appears that while the Veteran may have a history of unprovoked irritability with periods of violence, it had resolved and he was not violent during this period.  Accordingly, the Board finds that this symptom, standing alone, is insufficient to warrant a 70 percent disability rating during this period.  

At the 2009 VA examination, he reported that he occasionally had problems remembering his sons' names and driving directions.  While memory loss for the names of close relatives is contemplated by a 100 percent disability rating, the VA examiner's objective examination showed normal remote, recent, and immediate memory.  The private examiner stated that the Veteran had difficulty maintaining the memory and concentration levels necessary to learn new work skills.  However, there is no evidence that the impairment of long- and short-term memory resulted in deficiencies in most areas or total occupational and social impairment.  Thus, the Board finds that the impairment caused by this symptom most closely approximates the reduced reliability and productivity contemplated by a 50 percent rating.

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The June 2009 private examiner found severe chronic impairment and assigned a GAF of 39.  The December 2009 VA examiner assigned a GAF of 51, finding that the anxiety was moderate, but otherwise there was only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with generally satisfactory functioning (such as routine behavior, self-care, and normal conversation).  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF of 51 most accurately describes the Veteran's moderate symptomatology during this time period.

The Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, nightmares, hypervigilance, and exaggerated startle response.  However, the symptoms listed in the criteria for a 50 percent disability rating are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  As such, the Board finds that from August 13, 2009 to June 6, 2013, the Veteran's social and occupational impairment produced reduced reliability and productivity due to symptoms most nearly approximating a 50 percent rating, and no higher, for his psychiatric disability.  

Since June 7, 2013

The Board finds that the criteria for a higher rating of 70 percent have been met since June 7, 2013.  A VA examination on this date showed that the Veteran's anxiety disorder produced deficiencies in most areas due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks weekly or less often; chronic sleep impairment; mild memory loss; speech intermittently illogical, obscure, or irrelevant; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective relationships; difficulty in adapting to stressful circumstances (including work); impaired impulse control such as unprovoked irritability with periods of violence; and neglect of personal appearance and hygiene.  

Conversely, the Board finds that during this period the symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  

In this regard, there is no evidence in the record of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for own occupation, or own name.  

Evidence during this period shows that the Veteran had increased social isolation and spent most of his time alone.  He had trouble getting along with others at work but continued to work full time.  The 2013 VA examiner characterized this impairment as difficulty in establishing and maintaining effective relationships, and found neither an inability to establish and maintain effective relationships nor the total social impairment contemplated by a 100 percent disability rating.

The 2013 VA examiner noted that the Veteran showed poor hygiene during the interview and opined that he neglected his personal appearance and hygiene.  However, there is no evidence that this symptom results in total occupational or social impairment.  Accordingly, the Board finds that this symptom, standing alone, is insufficient to warrant a 100 percent disability rating during the period.  Moreover, the GAF score of 50 assigned by the 2013 VA examiner assigned does not reflect the total social and occupational impairment consistent with a 100 percent disability rating.  Vazquez-Claudio.  Thus, the Board finds that since June 7, 2013, the Veteran's social and occupational impairment has produced deficiencies in most areas and his symptoms have most nearly approximated a 70 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Finally, as to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's anxiety disorder; namely: impaired memory, irritability, chronic sleep impairment, depressed mood, anxiety, difficulty establishing and maintaining effective relationships, impaired judgment; suspiciousness; panic attacks weekly or less often; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in adapting to stressful circumstances (including work); impaired impulse control such as unprovoked irritability with periods of violence; and neglect of personal appearance and hygiene.  The Board has also considered symptoms of nightmares, intrusive memories, hypervigilance, and exaggerated startle response that are not found in the rating schedule.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  A total disability rating based on individual unemployability is not warranted because the Veteran does not contend, and the evidence does not show, that his anxiety disorder renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Subject to the law and regulations governing payment of VA monetary benefits, effective August 13, 2009, a 50 percent rating for anxiety disorder is granted.

Since June 7, 2013, a rating in excess of 70 percent rating for anxiety disorder is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


